 HARRISON READY MIX CONCRETE331Harrison Ready Mix Concrete, Inc. and Ricky D.Ramey and James M. Weitz Cases 9-CA-19535-1 and 9-CA-19535-226 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon charges filed by Ricky D Ramey andJames M Weitz, both individuals, on 11 April 1983(Charging Parties), the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 9, issued a consolidated com-plaint on 19 May 1983 against Respondent Harri-son Ready Mix Concrete, Inc The complaint al-leges that the Respondent is engaging in unfairlabor practices within the meaning of Section8(a)(1) and (3) of the National Labor RelationsActOn 29 June and 6 July 1983 all parties to theproceeding executed a stipulation of facts, waived ahearing before an administrative law judge and theissuance of an administrative law judge's decision,and submitted the case to the National Labor Rela-tions Board for findings of fact, conclusions of law,and an order based on a record consisting of thecharges, the complaint and answer, the formal doc-uments, and the stipulation of factsOn 28 September 1983 the Board approved theparties' stipulation, ordered that the proceedings betransferred to the Board, and granted permissionand set the time for the filing of briefs Thereafter,the General Counsel and the Respondent filedbriefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelUpon the basis of the stipulation of facts, thebriefs, and the entire record in this proceeding, theBoard makes the followingFINDINGS OF FACTI THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation with itsprincipal office and place of business at Dry For(Road, Harrison, Ohio, is engaged in the produc-tion, sale, and distribution of ready-mix concreteDuring the 12 months preceding the execution ofthe stipulation, the Respondent's gross revenues ex-ceeded $500,000 and it sold and shipped productsvalued in excess of $50,000 directly to points out-side the State of OhioThe parties stipulated and we find that the Re-spondent is engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act and thatit will effectuate the purposes of the Act to assertjurisdiction hereinII THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that TruckDrivers, Chauffeurs and Helpers Local Union No100, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America (the Union) is a labor organizationwithin the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA FactsThe Union and the Respondent have been partiesto successive collective-bargaining agreements cov-ering the Respondent's truckdnvers and truckdriv-ers' helpers The most recent contract between theparties extended from 1 March 1980 to 28 Febru-ary 1983 The Respondent and the Union did notreach agreement on a new contract prior to expira-tion of the existing agreement on 28 February 1983The Respondent's employees, including the twoCharging Parties herein, commenced an economicstrike' on 1 March 1983Between 1 and 8 March 1983 nine employees ofthe Respondent crossed the picket line and report-ed to work The Respondent assigned these em-ployees, ranked by their date of original hire, tothe top nine slots on its driver seniority list 2 In ad-dition, the Respondent hired 15 permanent replace-ment drivers by 10 March 1983 These 15 replace-ments and the 9 prior employees who crossed thepicket line brought the Respondent's driver seniori-ty list back to its prestrike level of 24 The Re-spondent assigned the permanent replacements toslots 10 through 24 on the driver seniority listAbout 14 March 1983 Charging Parties JamesM Weitz and Ricky D Ramey visited Respondentofficial Mike Jump3 at his office to make uncondi-tional offers to return to work Jump told Weitzand Ramey that the Respondent had a full comple-ment of drivers and there were no openings avail-able at that time 41 The General Counsel does not contend that the union members engaged in an unfair labor practice strike2 Under art 31(n) of the contract that expired on 28 February 1983 theRespondent was required to distnbute work to its drivers based on semoray Seniority, in turn was based on each employee's date of hireThe record does not contain any evidence of postexpiration waiver orimpasse as to work distnbution Absent such evidence or agreement on anew contract, the Respondent is obligated to maintain the status quo andassign work to its drivers based on their slot on the seniority list NLRBv Katz, 369 U S 736 (1962)3 The parties stipulate and we find that Jump, as the Respondent's general manager, is a supervisor and agent of the Respondent under Sec2(11) and (13) of the Act4 Weitz and Ramey confirmed these offers in a certified letter to theRespondent dated 14 or 15 March 1983272 NLRB No 47 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwo vacancies became available for Weitz andRamey on 19 March 1983 when several permanentreplacements left the Respondent's employ. Duringthe week of 21 March 1983 Respondent officialJump advised Weitz and Ramey that he expectedto offer them reemployment with assignment to the17th and 18th slots on the driver seniority list.When asked by Weitz and Ramey why they wouldbe placed so low on the list,5 Jump replied that hehad an obligation to employees who had crossedthe picket line earlier and to the experienced truck-drivers he had hired as permanent replacements.Jump also replied that the assignment placed Weitzand Ramey above replacements who lacked priordriving experience. Weitz and Ramey6 were actu-ally reemployed by the Respondent on 25 and 30March 1983, respectively, at the 17th and 18th slotson the list.7 Weitz and Ramey have moved up thelist since reemployment due to resignations or ter-minations. Their respective seniority positionsremain below all of the employees who crossed thepicket line and returned to work before them andbelow the permanent replacement employees whohad prior cement truck driving experience.B. Contentions of the PartiesThe General Counsel contends that the Respond-ent violated Section 8(a)(1) and (3) of the Act9 byrefusing to reinstate the Charging Parties to theirrightful place on the seniority list, based on theirdates of hire, upon their return to work from theeconomic strike.The Respondent submits that the cyclical andseasonal nature9 of its business gives rise to a "le-gitimate and substantial business reason" underLaidlaw Corp., 171 NLRB 1366 (1968), enfd. 414F.2d 99 (7th Cir. 1969), that entitles it to deny full5 An assignment based solely on date of hire, as required by the ex-pired contract, would have placed Weitz and Ramey on the third andfourth slots of the driver seniority list• Ramey declined reemployment on 25 March 1983 due to the low se-niority assignment, then reconsidered and returned to work on 30 March19837 The parties stipulated that Weitz and Ramey have retained theiroriginal date of hire for purposes other than assignment of work The Re-spondent placed them in the 17th and 18th slots only for work assign-ment8 The General Counsel did not allege in the complaint that the Re-spondent violated Sec 8(a)(5) of the Act Accordingly, we do not reachany unilateral change issues present in this case9 Based on Exh E of the stipulated record we find that there was astrong correlation between a dnver's seniority, as set by date of hire, andthe driver's amount of hours worked between 1 March 1982 and 28 Feb-ruary 1983 For example, we note that drivers at the top of the semontylist worked approximately 2000 hours during this period while driversnear the list's middle worked roughly 1000 hours and dnvers at thebottom of the list worked a few hundred hours, if at all, during thisperiod We infer from this variation in hours worked among the dnversthat the Respondent's business is in fact cyclical on a daily or weeklybasis We also infer that the nature of the Respondent's business, produc-tion and delivery of construction concrete, is seasonalreinstatement to returning strikers." The Respond-ent also argues that granting full reinstatement toreturning economic strikers would impair its rightto hire and retain permanent replacements" underNLRB v. Mackay Radio Co., 304 U.S. 333 (1938).C. Analysis and ConclusionsIt is now well settled that:[E]conomic strikers who unconditionally applyfor reinstatement at a time when their posi-tions are filled by permanent replacements: (1)remain employees; and (2) are entitled to fullreinstatement upon the departure of replace-ments unless they have in the meantime ac-quired regular and substantially equivalent em-ployment, or the employer can sustain hisburden of proof that the failure to offer full re-instatement was for legitimate and substantialbusiness reasons.Laidlaw Corp., 171 NLRB at 1369-70. See NLRBv. Cutting, Inc., 701 F.2d 659, 662 (6th Cir. 1983).The Board and the courts" have interpreted "fullreinstatement" to require reinstatement with full se-niority. Community Motor Bus Co., 180 NLRB 677(1970), enf. denied on other grounds 439 F.2d 965(4th Cir. 1971). It is undisputed that the Respond-ent has reinstated Weitz and Ramey without fullseniority. As noted above," we find that the Re-'• The cyclical or seasonal nature of an employer's business does not,in our view, dictate the extent or breadth of an employee's rights underthe Act We will not deprive employees in economically volatile indus-tries of their statutory protections The nature of the Respondent's busi-ness does not excuse any denial of the Charging Parties' full reinstate-ment Accordingly, we dismiss the Respondent's defense herein underLaidlaw Corp., above, as lacking merit" The Respondent maintains that Its permanent replacements may beforced down the seniority list if economic stnkers are fully reinstatedwith seniority based on initial dates of hire We agree It does not follow,however, that the Respondent's right to hire and retain permanent re-placements under NLRB v Mackay Radio Go, above, is thereby threat-ened We do not equate semonty realignment with forced discharge ofpermanent replacements. Any reinstatement and resulting realignmentwill take place only when a vacancy exists due to the departure of a per-manent replacement Realignment per se does not cause discharge Nordoes realignment serve to demote the permanent replacements to differ-ent or less desirable jobs At most, realignment may cause the permanentreplacements to work fewer hours at the same job That outcome issolely the result of the Respondent's nonuniform aggregate hours ofwork for its drivers and of the Respondent's seniority-based work distri-bution practice. We do not view the Respondent's voluntary conduct,causing difficulties less severe than discharge, as unduly burdensome toMackay rights Accordingly, we reject the Respondent's assertion thatfull reinstatement Interferes with the policies underlying the Act Our dis-senting colleague agrees with the Respondent In his view, the Court'sholding in Mackay empowers the Respondent to grant its permanent re-placements a measure of seniority that supersedes the economic strikers'seniority We believe, with due respect, that the Court rejected the dis-sent's rationale in NLRB v Erie Resistor Carp, 373 U S 221 (1963)12 E g, Vulcan Hart Corp v. NLRB, 718 F 2d 269 (8th Cir 1983),NLRB v. Pepsi-Cola Bottling Go, 613 F 2d 267 (10th Cir 1980), NLRB VAnvil Products, 496 F 2d 94 (5th Cir 1974)13 See fns 10 and 11 HARRISON READY MIX CONCRETE333spondent has failed to sustain its burden of proofthat this action was justified by substantial and le-gitimate business reasons Accordingly, we findthat the Respondent's conduct is inherently de-structive of Section 7 rights and violates Section8(a)(3) and (1) 14IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII occurring in connection with its operations asdescribed in section I have a close, intimate, andsubstantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerceV REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act, we shall order thatit cease and desist therefrom and take certain af-firmative action to effectuate the policies of theActCONCLUSIONS OF LAW1 The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act2 The Union is a labor organization within themeaning of Section 2(5) of the Act3 By denying returning strikers Weitz andRamey their full seniority rights for the reason thatthey had engaged in protected strike activity, theRespondent violated and is violating Section 8(a)(3)and (1) of the Act4 The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the ActORDERThe National Labor Relations Board orders thatthe Respondent, Harrison Ready Mix Concrete,Inc , Harrison, Ohio, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Denying its reinstated employees their full se-niority rights in retaliation for protected strike ac-tivity(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act14 See NLRB v Great Dane Trailers, 388 U S 26 (1967), and NLRB vFleetwood Trailer Co, 389 U S 375 (1967)2 Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Restore employees Ricky D Ramey andJames M Weitz to their full seniority rights andassign them to their rightful places on the driverseniority list effective retroactively to 25 March1983 15(b)Make Ramey and Weitz whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against them by payment tothem of a sum of money equal to the difference be-tween the amount they earned and the amountthey would have earned from 25 March 1983 ifthey had been properly assigned to the Respond-ent's driver seniority list based on their initial dateof hire Said backpay is to be calculated as pre-scribed in F W Woolworth Co, 90 NLRB 289(1950), plus interest as computed in Florida SteelCorp, 231 NLRB 651 (1977) See generally IsisPlumbing Co, 138 NLRB 716 (1962)(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its facility in Harrison, Ohio, copiesof the attached notice marked "Appendix "16Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyMEMBER HUNTER, dissentingMy colleagues' decision, in my view, is contraryto NLRB v Mackay Radio Co, 304 US 333(1938) The majority's conclusion that permanentreplacements must be demoted to lesser jobs in15 We compute Ramey's loss of earnings from 25 March 1983 becausehe declined to return to work on that day as a result of the Respondent'sfailure to accord him full seniority rights upon recall As Weitz returnedto work on 25 March 1983 we also compute his loss from that date" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board' shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavor of returning strikers is irreconcilable with theCourt's Mackay holding that an employer is notbound to discharge those hired to fill the places ofstrikers in order to create places for striking em-ployees who choose to return to work.1In finding that the Respondent violated Section8(a)(3) and (1) by failing to reinstate returningstrikers Ricky D. Ramey and James M. Weitz totheir former places on the Respondent's seniorityroster, my colleagues rely on Laidlaw Corp., 171NLRB 1366 (1968). There, the Board found, interalia, that an employer's offer of employment with"less than rights accorded by full reinstatement(such as denial of seniority)" violated Section8(a)(3) and (1) of the Act as it served to penalizean employee for concerted activity and was inher-ently destructive of employees' interests. In Laid-law, however, which involved a manufacturingcompany and a unit of production and maintenanceemployees, there was no evidence that the numberof hours an employee worked varied with produc-tion needs and seniority. By contrast, the facts inthis case show that the Respondent is engaged in aseasonal business in which its work needs varyfrom day to day. Employees essentially work "oncall" and are assigned work in order of their place-ment on a work distribution list which is based ontheir original date of hire. The result, of course, isthat those placed near the top of the list may re-ceive significantly more hours of work than thoseplaced near the bottom. In these circumstances,where the nature of the work is such that fewerhours of work are available to those at the bottomof the list than to those at the top, bumping perma-nent replacements in favor of returning strikers ef-fectively demotes the permanent replacements toless desirable jobs. Thus, I conclude that where, ashere, demotion on the roster is reassignment to alesser, and therefore different, position with a cutin wages, the nice distinction between "discharge"and unavailability of work offers is without sub-stance. My colleagues' hollow rationale is that suchan outcome is solely the result of the Respondent's"nonuniform aggregate hours of work" for its em-ployees and of the Respondent's "voluntary" se-niority-based work distribution practice. In this re-spect, I would point out that such an outcome isnot so much the result of the Respondent's workpolicy as the result of the majority's decision,which, in effect, places the names of returningstrikers above those of permanent strike replace-ments on the work assignment list. My colleaguesare of course well aware, I would think, that anemployer remains at liberty under the Act to con-' The Supreme Court recently affirmed this holding in Belknap, Inc. v.Hale, 103 S Ct 3712 (1983)duct its business free of the Board's scrutiny,except where it fails one of its duties enumerated inthe Act not involved here.Accordingly, I find that in this case reinstate-ment with full seniority undermines the Respond-ent's right to hire permanent replacements underMackay Radio, supra. Further, I do not agree withmy colleagues' intimation that such a conclusion isinconsistent with the Supreme Court's decision inErie Resistor Corp., supra at fn. 11. In that case, anemployer, during the course of a strike and inorder to continue its operations, offered an awardof 20 years' additional seniority to employees in aneffort to induce strikers to return to work and toattract permanent replacements. The Board found,inter alia, that superseniority in circumstances suchas these constituted an unfair labor practice, irre-spective of evidence of a specific intent to discrimi-nate against striking employees. In upholding theBoard's decision, the Supreme Court stated:We have no intention of questioning thecontinuing vitality of the Mackay rule, but weare not prepared to extend it to the situationwe have here. To do so would require us toset aside the Board's considered judgment thatthe Act and its underlying policy require, inthe present context, giving more weight to theharm wrought by superseniority than to the in-terest of the employer in operating its plantduring the strike by utilizing this particularmeans of attracting replacements. [Emphasisadded. 373 U.S. 232.]Given this language, I would respectfully suggestto my colleagues that the Supreme Court's holdingis arguably limited to the facts of Erie Resistor anddoes not dictate a finding that the Respondentacted unlawfully in the circumstances herein, sincein the instant case the Respondent offered perma-nent replacements no superseniority, but only thejobs which the strikers abandoned. Finally, I notethat the majority has ordered the names of the re-turning strikers be placed above those of employeeswho previously crossed the picket line to return towork. In my view, the rights of these employeesare at least equal to the rights of permanent re-placements. I find that such an order penalizesthose employees for exercising their Section 7 rightto abandon the strike. Accordingly, I dissent. HARRISON READY MIX CONCRETE335APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT deny any reinstated employeestheir full seniority rights in retaliation for protectedstrike activityWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL restore employees Ricky D Rameyand James M Weitz to their full seniority rightsand assign them to their rightful places on ourdriver seniority list effective retroactively to 25March 1983, and WE WILL make them whole forany loss of earnings and other benefits resultingfrom their improper assignment on the driver se-niority list less any net interim earnings, plus inter-estHARRISON READY MIX CONCRETE, INC